Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-25 filed 1/6/2020 are pending in which claims 1, 7, 13, and 19 are in independent forms.    

Priority
Acknowledgment is made of applicant's claims benefit of continuation of application No. 15/149,216 filed 05/09/2016 and now PAT 10,585,885 and 15/149,216 is a CON of 14/725,409 filed 05/29/2015 and now PAT 10,417,226.

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 1/6/2020, 1/7/2020, 3/18/2020, 5/26/2020, and 1/27/2021 have been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Patent No. 10,585.885. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 7, 13, and 19 are anticipated by claims 1, 7, and 13 of Patent No. 10,585,885.  See chart below. 

Cross-reference claims table:
Instant Application (16/734,720) 
Patent No. 10,585,885
1. A method comprising: 
receiving a set of task parameters, the set of task parameters defining a target data set and a data-mining task; 
receiving a set of control values, the set of control values describing the data-mining task; 
receiving a set of data descriptors, the set of data descriptors describing the target data set; 
estimating a set of computational resources required to perform the data-mining task over a distributed computing system based at least in part on the set of task parameters, the set of control values, the set of data descriptors, and 
an availability of the distributed computing system; providing information regarding the computational resources required to perform the data-mining task and one of more control values to a deployment scheduler; and receiving information regarding the costs of deploying the data-mining task on a distributed computing system from the deployment scheduler; 
wherein: at least the estimating step is performed by computer software running on computer hardware.  

2. The method of claim 1, further comprising: generating an estimated cost required to perform the data-mining task by deriving a set of cost descriptors, the set of cost descriptors including: a number of compute iterations required to perform the data-mining task, and a complexity level of each compute iteration.  

3. The method of claim 2, further comprising: reporting the estimated cost required to perform the data-mining task.  
4. The method of claim 1, further comprising: defining a type of the data-mining task; wherein: the type is one of a regression task, a classification task, and a clustering task.  

5. The method of claim 4, further comprising: receiving, for a clustering task type, a clustering function for evaluating a partitioning of data included in the target data set into a plurality of data clusters.  

6. The method of claim 1, further comprising: receiving a high-level task description of the data-mining task; deriving a set of derived parameters of the data-mining task based on the high-level task description using a task definition application; and estimating the computational resources for performing the data-mining task based on the set of derived parameters.
  
7. A computer program product comprising a computer readable storage medium having stored thereon: 
first instructions executable by a device to cause the device to receive a set of task parameters, the set of task parameters defining a target data set and a data-mining task; 
second instructions executable by a device to cause the device to receive a set of control values, the set of control values describing the data-mining task; third instructions executable by a device to cause the device to receive a set of data descriptors, the set of data descriptors describing the target data set; 
fourth instructions executable by a device to cause the device to estimate a set of computational resources required to perform the data-mining task over a distributed computing system based at least in part on the set of task parameters, the set of control values, the set of data descriptors, and an availability of the distributed computing system;  
DE920150023US03Page 55 of 62fifth instructions executable by a device to cause the device to provide information regarding the computational resources required to perform the data-mining task and one of more control values to a deployment scheduler; and 
sixth instructions executable by a device to cause the device to receive information regarding the costs of deploying the data-mining task on a distributed computing system from the deployment scheduler.  


8. The computer program product of claim 7, further comprising: seventh instructions executable by a device to cause the device to generate an estimated cost required to perform the data-mining task by deriving a set of cost descriptors, the set of cost descriptors including: a number of compute iterations required to perform the data-mining task, and a complexity level of each compute iteration.  

9. The computer program product of claim 8, further comprising: eighth instructions executable by a device to cause the device to report the estimated cost required to perform the data-mining task.  

10. The computer program product of claim 7, further comprising: seventh instructions executable by a device to cause the device to define a type of the data-mining task; wherein: the type is one of a regression task, a classification task, and a clustering task.  

11. The computer program product of claim 10, further comprising: eighth instructions executable by a device to cause the device to receive, for a clustering task type, a clustering function for evaluating a partitioning of data included in the target data set into a plurality of data clusters.  

12. The computer program product of claim 7, further comprising:  



DE920150023US03Page 56 of 62seventh instructions executable by a device to cause the device to receive a high-level task description of the data-mining task; 

eighth instructions executable by a device to cause the device to derive a set of derived parameters of the data-mining task based on the high-level task description using a task definition application; and 
ninth instructions executable by a device to cause the device to estimate the computational resources for performing the data-mining task based on the set of derived parameters.  

13. A computer system comprising: a processor set; and a computer readable storage medium; wherein: the processor set is structured, located, connected, and/or programmed to execute instructions stored on the computer readable storage medium; and the instructions include: 
first instructions executable by a device to cause the device to receive a set of task parameters, the set of task parameters defining a target data set and a data-mining task; 
second instructions executable by a device to cause the device to receive a set of control values, the set of control values describing the data-mining task; 
third instructions executable by a device to cause the device to receive a set of data descriptors, the set of data descriptors describing the target data set; fourth instructions executable by a device to cause the device to estimate a set of computational resources required to perform the data-mining task over a distributed computing system based at least in part on the set of task parameters, the set of control values, the set of data descriptors, and an availability of the distributed computing system; 
fifth instructions executable by a device to cause the device to provide information regarding the computational resources required to perform the data- mining task and one of more control values to a deployment scheduler; and  
 data-mining task on a distributed computing system from the deployment scheduler.  

1. A method comprising: 
receiving a set of task parameters, the set of task parameters defining a target data set and a data-mining task; 
receiving a set of control values, the set of control values describing the data-mining task; 
receiving a set of data descriptors, the set of data descriptors describing the target data set; 
estimating a set of computational resources required to perform the data-mining task over a distributed computing system based at least in part on the set of task parameters, the set of control values, the set of data descriptors, and 
an availability of the distributed computing system; and estimating a cloud cost for the data mining task; 





wherein: at least the estimating step is performed by computer software running on computer hardware. 

2. The method of claim 1, further comprising: generating an estimated cost required to perform the data-mining task by deriving a set of cost descriptors, the set of cost descriptors including: a number of compute iterations required to perform the data-mining task, and a complexity level of each compute iteration. 

3. The method of claim 2, further comprising: reporting the estimated cost required to perform the data-mining task. 
4. The method of claim 1, further comprising: defining a type of the data-mining task; wherein: the type is one of a regression task, a classification task, and a clustering task. 

 5. The method of claim 4, further comprising: receiving, for a clustering task type, a clustering function for evaluating a partitioning of data included in the target data set into a plurality of data clusters. 

 6. The method of claim 1, further comprising: receiving a high-level task description of the data-mining task; deriving a set of derived parameters of the data-mining task based on the high-level task description using a task definition application; and estimating the computational resources for performing the data-mining task based on the set of derived parameters. 

 7. A computer program product comprising a computer readable storage medium having stored thereon: 
first instructions executable by a device to cause the device to receive a set of task parameters, the set of task parameters defining a target data set and a data-mining task; 
second instructions executable by a device to cause the device to receive a set of control values, the set of control values describing the data-mining task; third instructions executable by a device to cause the device to receive a set of data descriptors, the set of data descriptors describing the target data set; 
fourth instructions executable by a device to cause the device to estimate a set of computational resources required to perform the data-mining task over a distributed computing system based at least in part on the set of task parameters, the set of control values, the set of data descriptors, and an availability of the distributed computing system; and 
fifth instructions executable by a device to cause the device to estimate a cloud cost for the data mining task. 
    







8. The computer program product of claim 7, further comprising: sixth instructions executable by a device to cause the device to generate an estimated cost required to perform the data-mining task by deriving a set of cost descriptors, the set of cost descriptors including: a number of compute iterations required to perform the data-mining task, and a complexity level of each compute iteration. 
    
9. The computer program product of claim 8, further comprising: seventh instructions executable by a device to cause the device to report the estimated cost required to perform the data-mining task. 
    
10. The computer program product of claim 7, further comprising: sixth instructions executable by a device to cause the device to define a type of the data-mining task; wherein: the type is one of a regression task, a classification task, and a clustering task. 
    
11. The computer program product of claim 10, further comprising: seventh instructions executable by a device to cause the device to receive, for a clustering task type, a clustering function for evaluating a partitioning of data included in the target data set into a plurality of data clusters. 
    
12. The computer program product of claim 7, further comprising: 
sixth instructions executable by a device to cause the device to receive a high-level task description of the data-mining task; 
seventh instructions executable by a device to cause the device to derive a set of derived parameters of the data-mining task based on the high-level task description using a task definition application; and 
eighth instructions executable by a device to cause the device to estimate the computational resources for performing the data-mining task based on the set of derived parameters. 
    



13. A computer system comprising: a processor set; and a computer readable storage medium; wherein: the processor set is structured, located, connected, and/or programmed to execute instructions stored on the computer readable storage medium; and the instructions include: 
first instructions executable by a device to cause the device to receive a set of task parameters, the set of task parameters defining a target data set and a data-mining task; 
second instructions executable by a device to cause the device to receive a set of control values, the set of control values describing the data-mining task; 
third instructions executable by a device to cause the device to receive a set of data descriptors, the set of data descriptors describing the target data set; fourth instructions executable by a device to cause the device to estimate a set of computational resources required to perform the data-mining task over a distributed computing system based at least in part on the set of task parameters, the set of control values, the set of data descriptors, and an availability of the distributed computing system; and 
fifth instructions executable by a device to cause the device to estimate a cloud cost for the data mining task. 
    




“A later application claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuntala et al. United States Patent Publication No. 2003/0212691,
Narang et al. United States Patent Publication No. 2007/0174290,
Hornick United States Patent Publication No. 2005/0177549,
Anderson et al. United States Patent Publication No. 2015/0271023,
Anders et al. United States Patent Publication No. 2014/0257909.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157  

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157